PER CURIAM.
We are affirming the judgment in this case which awarded appellees the sum of $1,200 for damages to their property resulting from the construction of a street by appellant, because there was sufficient evidence that the streets were constructed negligently to take the case to the jury on that question.
We recognize the rule that the city is not liable for consequential damages arising from original construction of streets. However, that rule is not controlling here in view of the negligence question involved. See City of Owensboro v. Hope, 128 Ky. 524, 108 S.W. 873, 15 L.R.A.,N.S., 996, and City of Louisville v. Sauter, 149 Ky. 721, 149 S.W. 1029.
The motion for an appeal is overruled and the judgment is affirmed.